Citation Nr: 1030057	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for Boeck's sarcoidosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefit sought on appeal.  

As noted by the Board in the last two remands, a number of 
informal claims have been raised been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  An undated lay statement 
from the Veteran's wife alleges the Veteran has suffered 
from "problems with his eyes since 1984."  In an August 
2006 letter the Veteran states he has shortness of breath, 
dry coughing, a skin condition, and problems with his 
nervous system.  In a June 2005 letter the Veteran states 
he has problems with sweats, knots and stiffness in 
various joints, and problems with his muscles.  He also 
mentions chronic bronchitis, sinus problems, and COPD in 
his letter.  On the Veteran's VA Form 9 of February 2005 
the Veteran stated he has an anxiety condition and also is 
unable to work due to his sarcoidosis.  It appears that 
the Veteran believes these problems are secondary to his 
sarcoidosis.  No action has been taken on these claims 
since the last remand.  The Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's sarcoidosis is not productive of pulmonary 
involvement with persistent symptoms requiring chronic low dose 
or intermittent corticosteroids, or by a Forced Expiratory Volume 
in One Second (FEV-1) measurement of 56 to 70 percent predicted, 
a ratio of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) measurement of 56 to 70 percent, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO(SB)) measurement of 56 to 65 percent 
predicted.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's sarcoidosis are not met. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Codes (DCs) 
6600, 6846 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  
	
At the outset, the Board observes that service connection was 
initially granted for the Veteran's sarcoidosis in a rating 
decision of February 1993 and a noncompensable evaluation was 
assigned.  The Veteran appealed this decision, and in January 
1996, the Board denied the Veteran's claim for a compensable 
rating.  Subsequently, in an unappealed rating decision of 
February 1998, the evaluation was increased to 10 percent.  The 
Veteran's present claim was filed in May 2003 and the current 
appeal ensued.  As such, the Board observes that while the 
Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).
  
The Veteran's sarcoidosis has been assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.97, Diagnostic Codes 
(DCs) 6846- 6600.  He contends that the symptoms of his 
disability have increased in severity and that a higher 
disability evaluation is warranted.

Under the diagnostic code for sarcoidosis, DC 6846, a 
noncompensable evaluation is assigned where there is chronic 
hilar adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  The next higher rating of 30 percent is 
assigned where there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  In addition, active disease or residuals of 
sarcoidosis are to be rated as chronic bronchitis (DC 6600) and 
extra-pulmonary involvement is to be rated under the specific 
body system involved

Under the diagnostic code for chronic bronchitis, DC 6600, a 10 
percent rating is warranted where the Forced Expiratory Volume in 
One Second (FEV-1) is 71 to 80 percent predicted, the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is 71 to 80 percent, or the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) 
is 66 to 80 percent predicted.  The next higher rating of 30 
percent evaluation is assigned where the evidence shows FEV-1 of 
56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) 56 to 65 percent predicted.

Here, the evidence does not support that a rating in excess of 10 
percent is warranted under either diagnostic code.  Taking DC 
6846 first, the evidence does not support that the Veteran 
requires corticosteroids to treat symptoms associated with his 
sarcoidosis, or that there is any pulmonary involvement.  On VA 
examination in February 2010, the examiner explicitly stated, 
"[t]he Veteran's sarcoidosis is not currently manifested by 
pulmonary involvement. Not on intermittent or low dose 
corticosteroids at this time."  Addressing the criteria required 
for higher ratings under this code, the examiner further found 
that high dose corticosteroids are not warranted for the 
condition, and that there is no cardiac involvement or pulmonary 
disease with fever, night sweats, or weight loss.  The examiner 
determined that based on the calcified lymph nodes seen on chest 
x-rays, the Veteran's sarcoidosis is "inactive."  There is no 
evidence to the contrary of this in the claims folder.  As such, 
an increased evaluation in excess of the 10 percent currently 
assigned is not warranted under DC 6846.

The criteria for a higher evaluation under DC 6600 have also not 
been met.  On pulmonary function testing conducted in February 
2010, FEV-1 was 89 percent predicted, FEV-1/FVC was 75 percent, 
and DLCO (SB) was 34 percent predicted. The FEV-1 and FEV-1/FVC 
measurements here do not support a higher rating under DC 6600, 
and while the DLCO measurement is supportive of a higher rating, 
the Board notes that the spirometry charts reveal that this was 
taken pre-bronchodialation, not post.  Only post-bronchodilation 
results are to be considered for VA purposes.  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996).  The October 6, 2006 change to this 
regulation is not applicable here.  Moreover, the examiner 
unequivocally indicated that the results are associated with the 
Veteran's non-service connected chronic obstructive pulmonary 
disease (COPD), not his sarcoidosis.  Again, his sarcoidosis was 
determined to be "inactive" based on chest x-ray results.  

On VA examination in February 2005, FEV-1 was 66 percent 
predicted, and FEV-1/FVC was 101 percent.  It does not appear a 
DLCO (SB) measurement was obtained.  While the FEV-1 measurement 
is supportive of a higher rating, the examiner specifically 
stated, "[i]t is the professional opinion of this examiner that 
the Veteran's current respiratory/pulmonary symptoms are due to 
COPD rather than sarcoidosis."  The examiner diagnosed him with 
chronic bronchitis due to past smoking with severe COPD.  
Similarly, a VA examination was conducted in May 2003 and while 
pulmonary functioning measurements were not included, the 
examiner again explicitly determined that the etiology of the 
Veteran's symptoms was not his sarcoidosis and attributed them to 
sinusitis and tobacco addiction.

Further, none of the VA examinations of record or the medical 
treatment notes indicate extra-pulmonary involvement that would 
warrant a higher or separate rating based on the specific body 
system involved.  

The Board has considered the application of other diagnostic 
codes in order to afford the Veteran the possibility of a higher 
rating but finds no other codes are applicable.  For all of these 
reasons, the Board finds that the 10 percent rating currently 
assigned adequately compensates the Veteran for the present level 
of disability resulting from his sarcoidosis.  In reaching this 
decision, the Board has considered the Veteran and his wife's lay 
statements and the internet literature they submitted in support 
of their belief that the Veteran's condition is of such a 
severity that a higher rating is warranted.  However, the Veteran 
and wife, as a lay persons untrained in the field of medicine, 
are not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
contentions, and the internet materials provided, do not contain 
the medical information necessary in order to afford the Veteran 
a higher rating under the applicable diagnostic codes.  For all 
of the above reasons, the claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in May 2003, June 
2007, June 2008, and September 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letters of June 2007 and September 2009 
additionally provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

Not all of the Veteran's letters were provided before the 
adjudication of his claim.  However, after he was provided the 
letters he was given a full opportunity to submit evidence, and 
his claim was subsequently readjudicated.  He has not claimed any 
prejudice as a result of the timing of the letters, and the Board 
finds no basis to conclude that any prejudice occurred.  Any 
notice defect in this case was harmless error.  The content of 
the aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, 
the Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded the 
opportunity for a personal hearing.  He has been given three VA 
examinations.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

An evaluation in excess of 10 percent for the Veteran's 
sarcoidosis is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


